PER CURIAM. ^Petitioner Travis Chatten filed a paternity complaint against Jessica Blair in the Cleburne County Circuit Court. The circuit court entered an order dismissing the complaint, and Chatten filed a notice of appeal. Chatten now files in this court a motion to proceed in forma pauperis. We deny Chatten’s motion because he has failed to file a notice of appeal in compliance with Arkansas Supreme Court Rule of Appellate Procedure — Civil 3(e) (2009). Rule 3(e) provides: A notice of appeal or cross-appeal shall specify the party or parties taking the appeal; shall designate the judgment, decree, order or part thereof appealed from and shall designate the contents of the record on appeal. The notice shall also contain a statement that the appellant has ordered the transcript, or specific portions thereof, if oral testimony or proceedings are designated, and has made any financial arrangements required by the court reporter pursuant to Ark.Code Ann. § 16-13-510(c). The notice shall also state 1 ¡whether the appeal is to the Court of Appeals or to the Supreme Court; and if to the Supreme Court, the appellant shall designate the applicable subdivision of Supreme Court Rule l-2(a) which gives the Supreme Court jurisdiction. This declaration shall be for the purpose of placing the case with one court or the other for preliminary administration. It shall not preclude the appellant from filing his or her Brief pursuant to Supreme Court Rules 4-3 and 4-4 in the alternative court if that is later determined by the appellant to be appropriate. Chatten’s notice of appeal states: “That he hereby gives notice of appeal, request for certiorari, and/or writ of error coram nobis. Wherefore, Petitioner prays that this Court grant any and all such relief deemed just and proper.” Chatten failed to designate the judgment, decree, or order appealed from, and he failed to designate the contents of the record on appeal. Further, he failed to include a statement in the notice of appeal that he had ordered the transcript or made financial arrangements with the court reporter. Finally, the notice does not state whether the appeal is to the supreme court or the court of appeals. Chatten’s notice of appeal is inadequate and, accordingly, the appeal is dismissed. The motion to proceed in for-ma pauperis is moot. Appeal dismissed; motion moot.